Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 1, it is objected to because in ll. 7 the extra space prior to the semicolon should be deleted. Appropriate correction is required.

As per claim 14, it is objected to because in ll. 4 “hots” should either be “bots” or “hosts”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 4, 7, 10-11, and 14 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (router, bot, host, load balancer, storage devices, electronic devices) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the 

As per claims 2-3, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-3 recite the same abstract idea of claim 1. Claims 2-3 recite non-functional descriptive language (e.g. defining the group of hosts). Therefore the aforementioned claims 2-3 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claim 4, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the limitations recited in ll. 3, 5-7, and 10 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of 

As per claim 5-13, they are dependent upon claim 4 and include all the limitations of claim 4. Therefore claims 5-13 recite the same abstract idea of claim 4. Claims 5-13 recite 

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale.

As per claims 15-20, they have similar limitations as claims 5-9 and 11 respectively and are therefore rejected using the same rationale.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 14, it is directed to a signal directly or indirectly by claiming one or more storage devices and the Specification recites evidence where the one or more storage device can be interpreted as a signal or wave. More specifically, [00119] of the instant specification recites that one or more storage devices can be removable media while [00108]-[00109] recite that the computer-accessible media may include signals and transitory computer-readable communication media such as signals and carrier waves. A transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). As such, a transitory, propagating signal does not fall within any statutory category (see Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). The BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). In that event, the claim is directed to a form of energy which does not fall into a category of invention. Applicant is advised to amend the claim to include a “non-transitory computer-readable storage medium and a processor”.

As per claims 15-20, they are dependent on claim 14 and do not overcome the 35 U.S.C. 101 deficiency of claim 14.  Therefore they are rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 7 if there are multiple hosts then how can “a path” (singular) be determined for the group of hosts? Are there multiple paths to the different hosts? Or only one host in the group and only one path? Furthermore, in ll. 13 how is the utterance routed to the particular host? Is it routed on the determined path or some other path?

As per claims 4 and 14, they have similar limitations as claim 1 and are therefore rejected using the same rationale.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schott et al. (US 2021/0256427) (hereinafter Schott) in view of Perone et al. (US 2019/0130300) (hereinafter Perone) in view of D’Amato et al. (US 2013/0346532) (hereinafter D’Amato).

As per claim 4, the combination of references above teach a computer-implemented method comprising: 
machine learning models can generate inferences in response to an inference request); 
	determining a group of hosts to route the request to (D’Amato [0079] determine to route request to one of a plurality of nodes), the group of hosts to host a plurality of machine learning models including the particular machine learning model (Perone [0043] a machine-learning data structure of a non-volatile memory may store a plurality of machine-learning models); 
	determining a path to the determined group of hosts (D’Amato [0079] select a best path to route requests); 
	determining a particular host of the group of hosts to perform an analysis of the request based on the determined path (D’Amato [0079] determine which node to route request based on the selected best path), the particular host having the particular machine learning model in memory (Perone [0043]); 
	routing the request to the particular host of the group of hosts (D’Amato [0079]); 
	performing inference on the request using the particular host (Schott [0019]; [0023]; [0084] generate an inference and produce results); and 
	providing a result of the inference to a requester (Schott [0019]; [0023]; [0084]).

Perone and Schott are both concerned with machine learning. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Perone teaches storing a plurality of machine learning models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott in view of Perone because it would provide a flexible and efficient approach to 

D’Amato and Schott are both concerned with virtualized computing environments. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while D’Amato teaches selecting a best path for routing requests to be serviced. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott and Perone in view of D’Amato because it would minimize the cost of establishing a cluster that utilizes shared storage by creating a storage namespace within the cluster that makes each storage device, which is physically connected to any of the nodes in the cluster, appear to be physically connected to all nodes in the cluster. Shared storage is therefore implemented in a way that not every node needs direct access to each storage device. As such, the cost of establishing and maintaining a cluster can be greatly reduced.

As per claim 10, D’Amato teaches wherein the request and path are routed according to listener rules ([0079] determination of how and where to route requests can be based on various policy considerations including which connection has greater bandwidth, load balancing, etc.).

As per claim 14, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Miserendino et al. (US 2016/0260023) (Miserendino).

As per claim 5, Miserendino teaches wherein each host maps to at least one virtual node and an identifier of the machine learning model is hashed to at least one of the virtual nodes ([0025] virtual machine clusters are provided for a plurality of machine learning models whereby hashing and mapping are considered equivalent and in the vent of one virtual node then the machine learning model could only be hashed/mapped to that one virtual node).

Miserendino and Schott are both concerned with machine learning. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Miserendino teaches a plurality of virtual machines for a plurality of machine learning models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato in view of Miserendino because it would improve on existing technologies by moving away from storing 

As per claim 15, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, Miserendino, and further in view of Shiga et al. (US 2013/0332608) (hereinafter Shiga).

As per claim 6, Shiga teaches wherein which host to route to is randomly determined and a location of the randomly determined host dictates the group of hosts to route the utterance to ([0064], ll. 20-22 the overloaded node may choose any number of other nodes randomly which to offload data to).

Shiga and Schott are both concerned with virtualized computing environments. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Shiga teaches randomly choosing nodes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, D’Amato, and Miserendino in view of Shiga because if resource utilization of a 

As per claim 16, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Wu et al. (US 2017/0295082) (hereinafter Wu).

As per claim 7, Wu teaches wherein the group of hosts is an autoscaling group that scales a number of hosts based on throughput of machine learning models it hosts ([0045] utilize auto-scaler for processing throughput which can be dynamically adjusted using a machine learning model).

Wu and Schott are both concerned with virtualized computing environments. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Wu teaches autoscaling, throughput, and machine learning models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato in view of Wu because it would provide for a software-defined network platform that provides an agile and cost-effective communications platform for handling a dramatic increase in data traffic on networks by providing a high degree of scalability, security, and flexibility. The platform provides several 

As per claim 17, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Shiga.

As per claim 8, Shiga teaches wherein determining a group of hosts to route the request to and determining a path to the determined group of hosts that host the machine learning model further comprises: determining the determined group of hosts is overloaded; generating an indication to create a new group of hosts to host machine learning models of the determined group of hosts; providing the indication to a monitoring service ([0073] determine an overloaded node, whereby the overloaded node requests creation of a new node to a target node which in turn executes virtual node creation processing and sends a response back to the overloaded node).

Shiga and Schott are both concerned with virtualized computing environments. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Shiga teaches creating a new node in response to another node being overloaded. 

As per claim 18, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Crawford et al. (US 2017/0255248) (hereinafter Crawford) and Attenberg et al. (US 2013/0282630) (hereinafter Attenberg).

As per claim 9, the combination of references above teach wherein the determining the determined group of hosts is overloaded comprises: calculating a first metric of a cache miss rate of the hosts of the determined group of hosts over a time period (Crawford fig. 4, block 68); and calculating a second metric of a number of unique models requested in the determined group of hosts over the time period (Attenberg [0037] determine a number of user actions requested which in turn initiates a number of training sessions each using a different machine learning model), wherein when either the first or second metric exceeds a threshold the determined group of hosts is overloaded (Crawford fig. 4, block 68).

Crawford and Schott are both concerned with computer caching. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Crawford teaches determining whether a cache miss rate has exceeded a threshold for a period of time. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato, in view of Crawford because the use of a cache to store temporary copies of data items retrieved from memory allows the latency associated with retrieving data items from memory to be reduced and furthermore to reduce the energy expenditure associated with retrieval of those data items. Hence the benefit of the reduced leakage power resulting from powering down a portion of the cache can be gained.

Attenberg and Schott are both concerned with machine learning. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Attenberg teaches determining a number of different machine learning models. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, D’Amato, and Crawford in view of Attenberg because it would employ machine learning to improve processing of individual tasks based on comparison of human processing results. Once performance of a particular task by machine processing reaches a threshold, the level of human processing used on that task is reduced.

As per claim 19, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Goli et al. (US 10,558,579) (hereinafter Goli).

As per claim 11, Goli teaches wherein each host of the determined group of hosts caches a first plurality of machine learning models loaded in random access memory and caches a second, different plurality of machine learning models according to a least frequently used caching model in disk (col. 4, ll. 27-46 and col. 9, ll. 56-59 tuning machine learning models to improve cache hit rates utilizing a LFU algorithm and the cache may be implemented in RAM).

Goli and Schott are both concerned with computer caching. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Goli teaches utilizing a LFU algorithm and tuning machine learning models to improve cache hit rates wherein the cache can be implemented in RAM. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato, in view of Goli because it would provide for a system that can adapt itself to changing user access patterns and give good hit rates for both LRU and LFU friendly workloads, resulting in consistently high hit rates which can be optimized for workloads that favor special locality or certain data types to improve the hit rate without adding considerable latency overhead.

As per claim 20, it has similar limitations as claim 11 and is therefore rejected using the same rationale. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Feast et al. (US 2018/0262539) (hereinafter Feast).

As per claim 12, Feast teaches storing data including the request data and inference result in a data hub accessible to a subscribing entity ([0101] store probe data and results for inference engine to make inferences that subscribers may use).

Feast and Schott are both concerned with machine learning. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Feast teaches storing inference data for a subscriber. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato, in view of Feast because it would provide a way to save time, money, and effort of both communicating parties by reducing or eliminating unnecessary attempts to connect where there is an insufficient likelihood of interaction success between the two parties.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Bellis et al. (US 2018/0375998) (hereinafter Bellis).

As per claim 13, Bellis teaches wherein the request is received from a bot ([0073] server receives request from a chat bot).

Bellis and Schott are both concerned with a virtualized computing environment. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Bellis teaches receiving a request from a bot. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato, in view of Bellis because collected information about a customer and/or the customer's historical information may be provided to an agent device for aiding the agent in better servicing the communication from the customer.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, and further in view of Emery et al. (US 2018/0181558) (hereinafter Emery).

As per claim 1, it has similar limitations as claim 4 except for the recitation of utterance and bot. However, Emery teaches utterance and bot (fig. 4, 6, and 8 and [0031]-[0033]). 

Emery and Schott are both concerned with machine learning. Schott teaches receiving inference requests and fulfilling the requests using machine learning to produce results while Emery teaches the interaction of a user with bots using utterances. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schott, Perone, and D’Amato, in view of Emery because it would provide an improved solution for facilitating conversations between users and conversational bot thereby improving a user's dialog experience with a conversational bot. The conversational bot routing engine may store and train a bot recommendation model for dynamically selecting a bot that can best answer .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, Emery, and further in view of Wu.

As per claim 2, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schott, Perone, D’Amato, Emery, and further in view of Goli.

As per claim 3, it has similar limitations as claim 11 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Zhang et al. (US 2019/0325305) disclose mapping a machine learning model to a multi-core inference accelerator engine.

Conclusion

	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            January 3, 2022